          Case 6:20-cv-00505-ADA Document 17 Filed 10/06/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 NEONODE SMARTPHONE LLC,                         §
                                                 §
         Plaintiff,                              §
 v.                                              §
                                                            Civil No. 6:20-cv-00505-ADA
                                                 §
 APPLE INC.,                                     §
                                                 §           JURY TRIAL DEMANDED
         Defendant.                              §


                                 NOTICE OF APPEARANCE

        Notice is hereby given that Kathryn A. Quisenberry of Fish & Richardson P.C. enters her

appearance in the matter for Defendant Apple Inc. and consents to electronic service of all papers

in this action

 Date: October 6, 2020                               Respectfully submitted,
                                                     FISH & RICHARDSON P.C.
                                             By: /s/ Kathryn A. Quisenberry
                                                 Kathryn A. Quisenberry
                                                 Texas Bar Number 24105639
                                                 quisenberry@fr.com
                                                 FISH & RICHARDSON P.C.
                                                 1221 McKinney Street, Suite 2800
                                                 Houston, TX 77010
                                                 Telephone: 713-654-5300
                                                 Facsimile: 713-652-0109

                                                     COUNSEL FOR DEFENDANT APPLE INC.
         Case 6:20-cv-00505-ADA Document 17 Filed 10/06/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on October 6, 2020 to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system per Local Rule CV-5(b)(1).

                                              /s/ Kathryn A. Quisenberry




                                               2
